DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: Figs 1-12 (Embodiment 1), Figs. 13-18 (Embodiment 2), and Figs. 19-25 (Embodiment 3) as described in Applicant's disclosure. Specifically, Embodiment 1 recites the species related to pixel values (and their adjustments and comparisons), Embodiment 2 recites the species involving two vehicles, and Embodiment 3 recites the species related to the optimum route. The species are independent or distinct because these species are mutually exclusive, meaning the species themselves do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: requirement of different field of search or classification for each invention, requirement of employing different search queries for each invention, each invention has separate status in the art, and prior art that would anticipate or make obvious one invention wouldn't anticipate or make obvious the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Krishnan Ramesh whose telephone number is (571)272-6407.  The examiner can normally be reached on Monday to Friday 9:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KRISHNAN RAMESH/Primary Examiner, Art Unit 3663